oRlGlltAt
        l|ntbe @nfteU btuttg @ourt of /p[ersl @lsfms
                                               No. 13-530C

   This Opinion Will Not Be Published in the U.S. Court of Federal Claims Reporter Because        It
                         Does Not Add Significantly to the Body of Law.

                                         (Filed: January   14, 2014)                   FILED
                                                                                      JAN   14   2014
 JEFFREY NATHAN SCHIRRIPA,
 Relator for the United States of America

                            Plaintifl                                               'gSi8fi8h?fi'


 UNITED STATES,

                            Defendant.




                                         OPINION and ORDER


        On July   3   l, 2013, Mr. Schinipa filed a complaint in whichhe "petition[ed] the Court of
Federal Claims for the Qui Tam reward," to which he claimed entitlement under 31 U.S.C. $
3730(d)(2). Attached to the complaint are a variety of exhibits dealing with patents,
counterintelligence and medical research. Also attached to the complaint are what appear to be
various filings in a prior qui tam action filed in the United States District Court for the District of
New Jersey. On September 30,2013, defendant moved to dismiss the complaint under RCFC
12(bX1) for lack ofjurisdiction. On January 14,2014, plaintiff filed his response to the motion
(by leave of court). The court deems further briefing and argument on this motion unnecessary.

         Deciding a motion to dismiss "starts with the complaint, which must be well-pleaded in
that it must state the necessary elements ofthe plaintiff s claim, independent ofany defense that
may be interposed." Holleyv. UnitedStates,l24F.3d1462,1465 (Fed. Cir. 1997) (citations
omitted); see also Bell Atl. Corp. v. Twombly,550 U.S. 544,555 (2007). The plaintiff must
establish that the court has subject matter jurisdiction over its claims. Reynolds v. Army & Air
Force Exch. !erv.,846F.2d746,748 (Fed. Cir. 1988); Hansen v. United States,65 Fed. Cl.76,
94 (2005). This court recognizes that plaintiffis actingpro se before this court, and thus the
court will hold the form of plaintiff s submissions to a less stringent standard than those drafted
by an attomey. See Reedv. United States,23 Cl.Ct.517,521 (1991) (citing Estelle v. Gamble,
429 U.5.97 (1976)). Having reviewed plaintiff s complaint and the parties' filings, this court,
however, is certain that it lacks jurisdiction to consider the claims that plaintiff raises.
         With very limited exceptions, the jurisdictional statutes goveming this court $ant it
authority only to issue judgments for money against the United States and then, only when they
are grounded in a contract, a money-mandating statute, or the "takings clause" ofthe Fifth
Amendment. seeunitedstatesv.Testan,424u.s.392,397-98(1976);28 U.S.C.$ 1491. Mr.
Schinipa seeks to enforce a claim against the United States under the False Claims Act, 31
U.S.C. $$ 3729-3732. While the False Claims Act "provides a framework for detecting fraud
against the govemment," LeBlanc v. United States,50 F.3d 1025, 1027 (Fed. Cir. 1995), this
court does not have jurisdiction to consider plaintiff s complaint in this regard. This court
concurs with the holding in Grffin v. United States,96 Fed. Cl. 1, 8 (2010), that "monetary
recovery fiom the govemment" under the False Claims Act "is only authorizedfor qui tam
plaintiffs," pursuant to 31 U.S.C. $ 3730(d), and such actions may only be heard in United States
district courts, not in the Court ofFederal Claims. See Meschkow v. United States,109 Fed. Cl.
637,645 (2013); Schweitzer v. United States, 82 Fed. Cl. 592, 595-96 (2008); see also LeBlanc,
50 F.3d at 1031.

        The court has reviewed various other points made by plaintiffin the various attachments
to his complaint and sees no other basis for the court to exercise jurisdiction over this case.
Accordingly, the court concludes that it lacks jurisdiction over plaintiffs claims. Based on this
conclusion, the Clerk is hereby ordered to dismiss the complaint under RCFC 12(bxl).

       IT IS SO ORDERED.